DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-9, 19-21, 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A terminal device control method, wherein a terminal device is equipped with a flexible display, and the method comprises: displaying a user interface (UI) on the flexible display; detecting a bending behavior of the flexible display occurs after the bending behavior of the flexible display is detected, obtaining a bending parameter of the flexible display, wherein the bending parameter comprise a bending location parameter, the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs, and adjusting the UI based on the bending parameter to obtain an adjusted UI, wherein the adjusted UI spans the bending location, or generating, based on the bending parameter, a command corresponding to a first application.”
Specifically, the prior arts do not teach bending location parameter indicate a bending location at which the bending behavior of the occurs wherein the adjusted UI spans the bending location, or generating, based on the bending parameter, a command corresponding to a first application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Cho et al. (US Pub: 2014/0285476A1) is cited to teach a similar type flexible display system with touch input capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 7, 2021.
   20140331791